Citation Nr: 0315061	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  95-20 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1988 to April 1990, with slightly more than three 
months of prior active service.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1995 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in November 2002, 
when the Board remanded the case to the RO for the veteran to 
be afforded a hearing before a Veterans Law Judge (he had 
requested a Travel Board hearing in April 2000).  The veteran 
canceled the hearing request by correspondence dated in May 
2003.  


FINDING OF FACT

The veteran's service connected right knee disability is 
reasonably shown to produce impairment characterize as 
moderate.  


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's right knee 
disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
was reviewed on the merits, and well-groundedness is not an 
issue.  In the April 1995 decision, in a June 1995 statement 
of the case, and in supplemental statements of the case 
(SSOC) issued in November 1997, February 2000, and July 2002, 
the veteran was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  In an 
April 2003 letter, he was notified what evidence he needed to 
submit in order to substantiate his claim, and what evidence 
VA would obtain.  The letter noted the changes in the law 
brought about by the VCAA and implementing regulations; it 
clearly explained that VA would make reasonable efforts to 
help the veteran get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been accorded VA examinations.  There 
is no indication that there is any relevant evidence 
outstanding, and nothing to suggest that another examination 
is indicated.  Development is complete to the extent 
possible; VA's duties to notify and assist, including those 
mandated by the VCAA, are met.  

Background

Service medical records show that the veteran was seen for 
right knee injuries and complaints on numerous occasions 
during service.  Diagnoses included patellofemoral pain 
syndrome and chondromalacia patellae.  In November 1990, the 
RO granted service connection for right knee chondromalacia, 
patella, rated noncompensable.  In December 1991, the rating 
for the right knee disability was increased to 10 percent.  
Essentially, the veteran contends that the service-connected 
right knee disability is sufficiently severe to warrant a 
rating in excess of 10 percent.  
The record indicates that the veteran underwent right knee 
arthroscopy in August 1990, and again in July 1995 due to 
complaints of his right knee locking.  The preoperative 
diagnosis was medial meniscal tear, right knee; the 
postoperative diagnosis was no tears or other abnormalities, 
normal right knee.  VA medical records dated through August 
1995 show follow-up treatment the veteran received for right 
knee pain following the arthroscopy in July 1995.  An August 
1995 medical record indicates that he complained of right 
knee pain that was "worse than ever."  He felt a recurrent 
"pop," with suprapatellar pain shooting upward.  The 
medical report indicates that examination revealed that 
surgical wounds from the arthroscopy had healed, and there 
was no effusion.  Flexion of the right knee was limited to 40 
degrees, and extension was full to 180 degrees.  The 
diagnosis was chronic knee pain.  

On VA examination in July 1996, the veteran reported that he 
noticed some improvement in his right knee function since the 
July 1995 arthroscopy.  However, he still had some discomfort 
with prolonged use of the right knee, and it sometimes locked 
if he remained in a squatting position for any period of 
time.  Examination revealed that the knees were symmetrical, 
and there was no evidence of joint swelling.  Both knees were 
stable laterally in the anterior-posterior plane.  Both knees 
could fully extend to 180 degrees and could flex to 135 
degrees.  There were small scars from prior arthroscopic 
procedures on the right knee.  There was crepitation on the 
range of motion of both knees, more prominently on the right.  
The diagnosis was chondromalacia, right knee, post 
arthroscopic examination times two, with minimal functional 
impairment.  

VA outpatient records dated in January 2000 show that X-rays 
revealed a small joint effusion, without bony abnormalities 
or degenerative joint disease.  Clinical examination in that 
month revealed that the right knee was tender to palpation 
over the medial collateral ligament.  The knee had full range 
of motion on extension, with flexion limited to 90 degrees.  
There was no laxity on rotation of the right knee, but 
crepitus on motion was noted.  As reported by the veteran in 
an April 2000 written statement (and as shown in VA 
outpatient records dated in January and February 2000), 
Motrin, Vicodin, and Codeine were prescribed to help 
alleviate the right knee pain.  In a written statement, the 
veteran reported that his right knee gave out on him in early 
2000, causing him to fall and further injure the knee.  He 
stated that he was using a cane and knee brace to assist in 
walking, and that he could not sleep at night because of 
throbbing right knee pain.  

On VA examination in June 2000, the veteran complained of 
recurring episodes of right knee pain that had become chronic 
since the July 1995 arthroscopy.  He described the pain as 
"intermittently extremely severe."  Examination revealed 
that the right knee was slightly enlarged, and there was 
marked "cracking."  There was no instability, but pain was 
noted over the lateral aspect of the right knee when it was 
tested for instability.  The veteran walked with an obvious 
limp because of right knee pain.  Range of motion of the 
right knee was to 110 degrees on flexion, and to zero degrees 
on extension.  The examiner gave a "4" rating for excursion 
and speed, a "5" rating for strength, and a "3" rating for 
endurance.  The diagnosis was status post surgery for 
chondromalacia times 2, with chronic pain in the joint, more 
likely than not due to acute lateral meniscus tear.  

A VA outpatient record dated in April 2000 indicates, among 
other things, that the veteran continued to use a cane when 
walking, and he displayed a marked antalgic gait.  Additional 
records dated through July 2000 reveal continued complaints 
of right knee pain of such severity that it interfered with 
the veteran's sleep.  Clinical examinations were positive for 
crepitus and McMurray's sign.  A July 2000 outpatient record 
shows complaints of persistent, significant right knee pain.  
The veteran reported that his right knee tended to collapse 
if he did not use a cane.  He complained of a lot of 
"popping and snapping" in his right knee.  Clinical 
examination revealed no swelling or effusion in the right 
knee, and the right knee had a full range of motion.  
McMurray's test produced complaints of pain, but there was no 
palpable "snap."  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's right knee disability is currently rated under 
38 C.F.R. § 4.71a, Code 5257, which provides that knee 
impairment with recurrent subluxation and lateral instability 
warrants a 10 percent rating when slight, a 20 percent rating 
when moderate, and a 30 percent rating when severe.  

Other codes applicable to knee disabilities include Code 
5260, which provides for a zero percent rating when flexion 
is limited to 60 degrees; a 10 percent rating when flexion is 
limited to 45 degrees; 20 percent when flexion is limited to 
30 degrees; and 30 percent when flexion is limited to 15 
degrees; and Code 5261, which provides that limitation of 
extension of a leg is rated zero percent when limited to 5 
degrees; 10 percent when limited to 10 degrees; 20 percent 
when limited to 15 degrees; 30 percent when limited to 20 
degrees; 40 percent when limited to 30 degrees; and 50 
percent when limited to 45 degrees.  [Plate II, reflects that 
normal extension of the knee is to zero degrees, and normal 
flexion is to 140 degrees.] 38 C.F.R. § 4.71a.

At the outset, it is noteworthy that the complaints and 
symptoms of the veteran's service connected right knee 
disability have remained essentially unchanged.  Given the 
subjective and objective symptoms reported and noted on VA 
examinations in July 1996 and June 2000, i.e., subjective 
reports and objective conclusions that the knee becomes 
symptomatic on use, and that the primary complaint/symptom is 
not a limitation of motion, but popping with swelling, 
locking, and tenderness, the Board concludes that the 
veteran's right knee disability is appropriately rated under 
Code 5257.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted, the criteria in Code 5257 provide a 20 percent 
rating recurrent subluxation or lateral instability of a knee 
when such disability is "moderate."  The terms "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "slight," 
"moderate," and "severe" are used by VA examiners and 
others, and although an element of evidence to be considered 
by the Board, are not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

The disability picture presented reasonably reflects moderate 
disability, warranting a 20 percent, but not higher, rating 
under Code 5257.  The veteran apparently had a torn meniscus, 
and has severe pain (as reflected by his complaints - which 
must be credible to his treating physician who prescribes 
narcotic medication to relieve pain).  The knee is enlarged, 
and there is marked cracking.  He uses a cane to assist in 
ambulation.  Such findings reasonably reflect moderate 
impairment warranting a 20 percent rating under Code 5257.  
The Board has also considered whether a rating in excess of 
20 percent is warranted.  The medical evidence does not show 
that the veteran's right knee disability becomes symptomatic 
to a degree that can be characterized as severe subluxation 
or instability, even on use.  

Regarding the residual scars from the arthroscopies the 
veteran underwent in 1990 and 1995, the medical evidence 
indicates that the operative scars are nontender; there is no 
underlying tissue loss; and the scars cause no impairment of 
function unrecognized by Code 5257.  Hence, a separate 
compensable rating for the scars is not warranted.  

Likewise, a separate rating is not warranted for limitation 
of motion.  The range of motion noted on examination (June 
2000) is noncompensable under codes 5260, 5261, and arthritis 
is not shown by X-ray.


ORDER

A 20 percent rating is granted for the veteran's service-
connected right knee disability, subject to the regulations 
governing payment of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

